Citation Nr: 1816980	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for bilateral foot condition, to include athlete's foot and onychomycosis.

3. Entitlement to service connection for chronic fatigue syndrome claimed as due to undiagnosed illness.

4. Entitlement to service connection for memory loss claimed as due to undiagnosed illness.

5. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

As discussed more fully in the Remand section below, the evidence of record shows that the Veteran's chronic fatigue and memory loss have been associated as symptoms related to psychiatric diagnoses including depression and PTSD.  Additionally, in a July 2011 letter, the Veteran asserted service connection for a psychosis.  In essence, the Veteran is claiming service connection for symptoms that have been found related to a psychiatric disorder.  In light of the Court of Appeals for Veterans Claims holding in Clemmons, the Board has expanded the claims on appeal to include a claim for an acquired psychiatric disorder.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In November 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain missing VA and private treatment records as well as a November 2009 Gulf War examination.  The Board notes that VA records added to the claims file show that a chest X-ray study was conducted in November 2009 in connection with a Gulf War registry.  Additionally, the above mentioned Gulf War examinations occurred in March and April 2010.  Those records have been associated with the claims file.  With regard to any potential outstanding private treatment records, in a January 2016 letter the RO requested the Veteran to complete and return VA Form 21-4142 and 21-4142a in order to obtain any such records.  The Veteran did complete and return the requested forms in February 2016; however, the Veteran only identified VA treatment records which have been associated with the claims file.  The Veteran has not otherwise identified any outstanding treatment records in accordance with the February 2016 request.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes an April 2016 letter from FN who noted the Veteran had been receiving therapy for PTSD directly related to his combat experiences in the Persian Gulf.  The letter further stated the Veteran had severe limitation in maintaining employment and was totally disabled.  However, a VA medical record dated one month prior to the April 2016 letter shows the Veteran was currently employed.  Additionally, a VA examination conducted one month following the April 2016 letter also shows the Veteran was currently employed.  Neither the Veteran nor his attorney have asserted the Veteran has been unemployed or in unemployable.  Accordingly, the Board finds that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran wishes to file a claim for a TDIU he is free to do so.

Lastly, in November 2016, the representative requested a copy of the Veteran's claims file.  The request for documents was fulfilled in November 2017.

The issue of entitlement to service connection for memory loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran's lumbar spine disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran's bilateral foot condition did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

4. The Veteran's fatigue has been attributed to a psychiatric diagnosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2. The criteria for service connection for bilateral foot condition have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

3. The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with a 38 U.S.C. § 5103(a)-compliant notice in December 2009.

The Board recognizes the Veteran's representative's assertion that the March and April 2010, and February 2011 VA examination reports are inadequate as the examiner failed to provide adequate rationales for the opinions rendered with regard to the negative nexus opinions for the claimed lumbar spine disability and chronic fatigue syndrome.  With regard to fatigue, the representative noted that the March 2010 VA examiner failed to provide an opinion as to etiology.  With regard to service connection for lumbar spine disability, the representative asserted that the examiner failed to provide an adequate rationale supporting her negative nexus opinion.  For reasons cited in the Decision below, the Board finds the opinions adequate.

The representative further asserts that there was sufficient evidence to entitle the Veteran to a VA examination to determine the nature and etiology of his diagnosed bilateral foot conditions.  As set forth below, the evidence of record does not support a finding that the Veteran was treated for or complained of any bilateral foot condition during service.  Therefore, there is no evidence of an in-service event, injury, or disease or competent evidence suggesting a possible association between a current bilateral foot condition and service.  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159 (c); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Accordingly, the Board finds that the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims decided below, including with respect to VA examinations of the Veteran.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran asserts his current lumbar spine disability is etiologically related to service.  Specifically, the Veteran asserts that his lumbar spine disability resulted from a fall sustained during active duty service.  After a review of the evidence of record, the Board finds that service connection for lumbar spine disability is not warranted.

1. Factual Background

The Veteran's service treatment records (STR's) include a February 1985 record showing the Veteran complained of low back pain related to doing squats.  The Veteran was diagnosed with a muscle strain.  A March 1987 examination noted a normal spine.  In July 1987, the Veteran complained of lower back pain that had been present for the past 1 1/2 weeks.  Lower back pain was reported due to lifting wall lockers and the Veteran denied any trauma.  The Veteran was diagnosed with mechanical lower back pain.  In June 1988, the Veteran complained of moderate left sided flank pain resulting from a fall off an obstacle course. The Veteran reported that the pain had grown progressively worse and mainly ran along his left side.  The clinician noted a history of a lower back strain one year prior.  The clinician also noted moderate tenderness to the left latissimus dorsi upon palpation.  The Veteran was referred for a left sided rib X-ray study.  Dental health questionnaires dated December 1988, January and July 1989, and September 1991 show the Veteran denied painful joints.  A dental health questionnaire dated June 1992 shows the Veteran reported painful joints.  A July 1992 separation examination noted a normal spine and the examining clinician noted a ligament strain involving the right knee.

The Veteran filed his service connection claim in November 2009.  The first post-service medical record regarding the Veteran's lumbar spine is a November 2009 X-ray study conducted in support of a VA Gulf War Registry examination.  The X-ray study revealed mild degenerative disc disease (DDD) at L3-L4 and L4-L5.  A March 2010 Gulf War Registry examination shows the Veteran reported chronic pain that began in service with intermittent episodes of low back pain radiating to the bilateral lower extremities.  The Veteran further reported chronic low back pain which began after a fall in 1988.  Other symptoms included stiffness, muscle spasms and weakness.  The examiner noted that the claims file could not be reviewed and therefore was unable to provide a medical opinion.  

After reviewing the claims file, the examiner issued an addendum opinion in August 2010.  The examiner noted that the records showed treatment for a mild muscle strain in February 1985 and mechanical low back pain in July 1987.  The examiner noted that the separation examination was not available for review and determined that an etiological opinion could not be provided without resorting to mere speculation.  Another addendum medical opinion was provided in February 2011.  The examiner noted that the STRs showed no treatment for chronic back pain following February 1985 and July 1987.  The examiner additionally noted a July 1992 separation examination that noted a normal spine.  Further, the examiner noted no post service medical records available within one year of discharge from service.  In addition, the examiner noted medical records dating from March 2009 to February 2010 that were negative for treatment of back pain.  Based on the above, the examiner opined that the current lumbar spine disability was "less likely as not" caused by or a result of service.

A January 2013 VA X-ray study revealed mild spondylosis and facet joint arthropathy in the mid-lower lumbar spine.

In a May 2014 letter, the Veteran's representative asserted that the March 2010 VA examination and subsequent addendums were inadequate as the examiner failed to provide an adequate rationale regarding her negative nexus opinion.  In addition, the representative asserted that the examiner failed to consider the Veteran's lay statements.  The representative resubmitted these assertions in August 2014 and January 2018 letters.  In addition, the January 2018 letter asserted that the examiner failed to discuss the Veteran's June 1988 fall off an obstacle course which she assets documented a back injury.

In November 2015, the Veteran reported chronic lower back pain which had been present the past three years.

2. Legal Analysis

After a review of the evidence of record, the Board concludes that entitlement to a lumbar spine disability is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1110, 1131 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, November 2009 and January 2013 X-ray studies revealed DDD involving the lower lumbar spine.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his current lumbar spine disability is related to service.

Initially, the Board notes that the Veteran's STRs evidence complaints and treatment for low back pain diagnosed as a muscle strain in February 1985 and mechanical lower back pain in July 1987.  Additionally, the STRs show the Veteran fell off an obstacle course in June 1988.  However, while the clinician noted treatment for low back pain one year prior, at that time the Veteran complained of left flank pain, not lower back pain.  In any event, the evidence sufficiently shows in-service events.  

With regard to whether the Veteran's current lumbar spine disability is etiologically related to service, the Board finds the March 2010 VA examination and subsequent addendum opinions the most probative evidence of record.  The examiner opined that the current lumbar spine disability was "less likely than not" related to military service.  While the examiner noted in-service treatment for low back pain, she also noted that the separation examination noted a normal spine.  In this regard, the Board additionally recognizes a June 1992 dental health questionnaire showing the Veteran reported painful joints; however, there is no indication that the reported pain joints referred to the lumbar spine as no other contemporary STR showed complaints for back pain at that time.  Instead, a separation examination conducted one month later noted a right knee ligament strain as well as a normal spine.  Accordingly, in consideration of the contemporaneous medical evidence, the Board does not find that the Veteran's STRs evidence complaints or treatment for a lumbar spine disability after July 1987 which supports the VA examiner's conclusion. 

The Board also recognizes the representative's assertion that the examiner failed to provide an adequate rationale regarding her negative lumbar spine nexus opinion.  Specifically, the representative asserted that the examiner failed to consider the Veteran's lay statements and relied on a lack of medical records.  The Board finds the representative's assertion without merit.  The examination report includes the Veteran's statements as to the onset of his current symptoms.  For example, the report shows that the Veteran reported chronic back pain that began in service with intermittent episodes of low back pain that radiated to his bilateral lower extremities.  The report additionally noted the Veteran statements that his chronic low back pain began after a fall in 1988.  However, the examiner based her opinion, in part, on STRs showing no complaints or treatment for a lumbar spine disability subsequent to July 1987.  The Board further recognizes the representative's assertion that the examination report was inadequate because the examiner failed to discuss a back injury that occurred in June 1988.  However, to this point the Board notes that the June 1988 STR did not document lumbar spine symptoms related to a fall.  Instead, the STR shows the Veteran complained of left sided flank pain and he was referred specifically for a left sided rib X-ray study.  No referral for a lumbar spine X-ray study was made.  The only indication of a back injury was the clinician's notation for a past medical history for low back pain one year prior.

Accordingly, the Board finds that the VA examiner did consider the Veteran's lay statements as to the onset and continuity of symptoms, but opined that the current DDD was less likely due to service due to a lack of medical evidence showing a continuity of symptoms during service and for several years following service.  The Board finds the lack of medical evidence supporting a finding for continuity of symptoms from July 1987 to November 2009 probative.

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the onset and diagnosis for a chronic lumbar spine disability falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither the Veteran nor his representative has produced competent evidence indicating the onset of the current lumbar spine disability dating back to service.  
  
In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the lay assertions in the present case are outweighed by the medical opinion provided by the VA examiner who determined that there was no nexus between the current lumbar spine disability and military service.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale.  Importantly, there is no medical nexus opinion to the contrary.

Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted on a chronic disease presumptive basis (under 38 U.S.C. § 1112), is not warranted.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for lumbar spine disability.  The claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Bilateral Foot Conditions

The Veteran filed a service connection claim for "foot problems" in November 2009.  The Veteran asserts his current bilateral foot conditions are etiologically related to service.  

The Veteran's representative asserts a past medical history for onychomycosis and athlete's foot.  See May 2014 Representative's letter.  Initially, the Board notes that the Veteran's STRs are completely silent as to any complaints or treatment for any foot condition.  The first evidence of record noting a foot condition is a March 2009 private medical record noting the Veteran had a new problem of ingrown toenails in the bilateral big toe which were removed.  The record also shows the Veteran was being treated via topical ointment for toenail fungus.  There is no evidence of a reoccurrence of ingrown toenails.  A July 2009 medical record shows the Veteran was seen with regard to shoe inserts secondary to pain and discomfort. 

The first medical record noting specific treatment relating to athlete's foot or onychomycosis is a February 2010 medical record showing the Veteran first presented with complaints of severe itching, discoloration and pain in both feet in March 2009.  The Veteran reported that pain and discomfort had significantly increased over the past several weeks and that he did not know where his symptoms came from.  The Veteran reported being very active including running, exercising and playing basketball.  The Veteran also reported that he had dry skin in between his toes for "some years now."  He further reported that his discolored toenails had been present "since he left the military."  The Veteran was diagnosed with soft tissue lesion maceration and wound infection of the bilateral foot interspaces.

In a July 2011 letter, the Veteran asserted that he had a right foot disability during and after service.  The Veteran also asserted that he did not have a left foot disability prior to service and that it only occurred during and following service.

In a May 2014 letter, the Veteran's representative asserted that there was sufficient evidence in the record to entitle the Veteran to a VA examination to determine the nature and etiology of any bilateral foot disability.  In addition, the representative noted lay statements in which the Veteran asserted that he had a foot disability during and after service.

After a review of the evidence of record, the Board finds that service connection for a bilateral foot condition is not warranted.  As noted above, the Veteran's STRs are silent as to any complaints or treatment related to any foot condition.  The first record showing a diagnosis and/or treatment for onychomycosis is a March 2009 private treatment record noting the Veteran was prescribed topical ointment for toenail fungus.  The first medical record noting a diagnosis for athlete's foot is a February 2010 private medical record which also noted that the Veteran reported being very active with running, exercising and playing basketball.  The February 2010 private medical record also shows that the Veteran reported toenail conditions "since he left the military," not during military service.

The Board recognizes the representative's assertion that the Veteran's lay statements in the present case are sufficient to entitle the Veteran to a VA examination.  However, the Board finds that the lay statements are contradicted by the STRs of evidence which do not document any foot condition during service, including a July 1992 separation examination that noted normal feet.  As noted above, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Additionally, "[w]here the determinative issue involves medical causation . . . lay assertions of medical status do not constitute competent medical evidence."  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds the Veteran's lay statements are not competent, standing on their own, to establish an in-service occurrence of a bilateral foot condition.  As there is no competent evidence establishing an in-service incurrence of either onychomycosis or athlete's foot, or any bilateral foot disability for that matter, the Board finds that the second Shedden requirement has not be met; thus, service connection is not warranted.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot conditions.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Undiagnosed Illnesses

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2017). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i) (2017).  Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317 (c)( 2017). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2017). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (2017).

Chronic Fatigue Syndrome

The Veteran seeks entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

1. Factual Background

The Veteran underwent a VA Gulf War examination in March 2010.  The Veteran reported noting problems with fatigue beginning around 1991 with intermittent episodes of daily fatigue.  The Veteran did report having sleep difficulties and stated he slept approximately 3-4 hours per night and had difficulty staying asleep.  The Veteran denied any myalgia but reported generalized weakness.  He denied fatigue lasting 24 hours or longer after exercise.  He also denied missing any days of work due to fatigue or any hospitalizations.  Additionally, the Veteran denied being treated by medication for fatigue.  Lastly, he denied any incapacitating or debilitating episodes of fatigue.  The examiner found that the Veteran did not meet the diagnostic criteria for fatigue and noted that he had not missed any days from work due to fatigue symptoms.  The examiner also noted laboratory results for complete blood count and thyroid-stimulating hormone levels which were normal.  Based on the examination results, the examiner found no evidence for a current diagnosis for chronic fatigue syndrome.  As such, the examiner found no specific etiology.  In a February 2011 addendum, the examiner further noted that the STRs were negative for documentation of fatigue. 

The Veteran underwent a separate VA examination for fatigue and memory loss in April 2010.  The examiner noted that the chief complaint was about memory issues although the Veteran also reported sleep disturbance and that he slept about 3 1/2 hours per night and felt fatigued a lot.  The Veteran reported feeling depressed quite a bit and irritable at times.  He endorsed feeling "on guard" frequently.  Although he denied significant anxiety symptoms or panic attacks he did report anxiety at work.  The examiner diagnosed the Veteran with depression and alcohol dependence and assigned a GAF score of 60.  Symptoms related to depression included restless sleep and decreased energy.  

In letters dated April and May 2014, and January 2018, the Veteran's representative asserted that the VA examination was inadequate because no opinion as to etiology was provided.  In addition, the representative asserted that the examiner did not provide any rationale as to her finding that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.

A February 2013 VA mental health note indicated that during the Veteran's deployment to Iraq he was exposed to serious injury and/or death.  The Veteran reported that he and his unit were assaulted and shot at.  Combat experiences reportedly resulted in repeated disturbing memories, thoughts and images, nightmares and horrifying dreams that were violent or war related.

A December 2015 VA mental health evaluation noted the Veteran had a history of depression with symptoms including fatigue and decreased sleep.  The Veteran reported serving in a war zone during Operation Desert Storm and Libya in 1985 and endorsed related military trauma.  The Veteran was diagnosed with major depression.

The Veteran underwent a VA mental disorder examination in May 2016.  The examiner noted a diagnosis for unspecified depressive disorder manifested by occupational and social impairment due to mild or transient symptoms.  The Veteran reported symptoms including fatigue.  He stated that he did not know when his depression began but that it most likely began between 1989 and 2001.  Current symptoms included chronic sleep impairment.  The Veteran reported that he worked at night and slept 4 hours per day.  

2. Legal Analysis

Initially, the Board notes that the Veteran has not been diagnosed with chronic fatigue syndrome.  Instead, the reports of fatigue have been attributed to the Veteran's diagnosed depressive disorder.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

The Board recognizes the representative's assertion that the March 2010 examination report and addendum was inadequate as the examiner failed to provide an adequate rationale for the opinions rendered.  Specifically, the representative noted that the March 2010 VA examiner failed to provide an opinion as to etiology.  In this regard, the Board notes that the examiner found the Veteran did not have a diagnosis for chronic fatigue syndrome; therefore, as the Veteran was not found to have a clinical diagnosis any etiological opinion was rendered moot.  The representative additionally asserted that the examiner failed to consider whether fatigue was part of a multisymptom illness which she noted included symptoms of fatigue and sleep disturbance.  In this regard, the Board notes that the accompanying April 2010 psychiatric evaluation specifically found symptoms of sleep disturbance and decrease energy related to the Veteran's diagnosed depression.  Therefore, it follows that as the Veteran was in receipt of a current diagnosis no undiagnosed illness thereby existed.  Therefore, the issue of whether the Veteran's reported fatigue symptoms were part of an undiagnosed illness was additionally rendered moot.  Lastly, the representative asserted that the examiner failed to consider the Veteran's lay statements.  The Board finds this assertion without merit.  The examination report includes the Veteran's lay statements, including his assertion that fatigue symptoms began in 1991.  However, as noted above, his fatigue symptoms have been found to be related to his diagnosed depression.  

Importantly, the April 2010 examiner's finding that fatigue was a symptom related to depression is supported by the evidence of record, including the Veteran's mental health treatment records and the May 2016 VA examination report.

Therefore, because the Veteran's fatigue has been specifically attributed to a known psychiatric diagnoses and such are not conditions for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for fatigue as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome due to an undiagnosed illness under 38 C.F.R. § 3.317.  

Turning to whether the Veteran's claimed chronic fatigue syndrome is otherwise related to active duty service, the Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a diagnosis for chronic fatigue syndrome, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a separate diagnosis for chronic fatigue syndrome during the appeal period.  Further, there is no evidence that he had a separate diagnosis for chronic fatigue syndrome prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  The claim is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, fatigue has been found to be a symptom of his acquired psychiatric disorder.  As noted in the Introduction section above, the Board has expanded the claims on appeal to include a claim for an acquired psychiatric disorder which is addressed in the Remand section below.







ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for bilateral foot condition, to include athlete's foot and onychomycosis, is denied.

Entitlement to service connection for chronic fatigue syndrome, claimed as due to undiagnosed illness, is denied.


REMAND

The Board sincerely regrets the delay, however, further assistance is required in order to comply with the Remand directives as set forth in the November 2015 Board Decision and to provide the Veteran with adequate VA examinations.  

In November 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination that included memory loss specific testing.  The examiner was asked to opine whether the Veteran had memory loss and, if so, whether it had its onset during active duty service or was otherwise etiologically related.  

A VA examination was obtained in May 2016.  However, the examination report shows the Veteran did not undergo memory loss specific testing.  Instead, the Veteran underwent a psychiatric examination.  Additionally, the examiner specifically noted that the purpose of the examination was to determine the etiology of the Veteran's memory loss but that an evaluation for memory loss was not conducted because it was considered to be beyond the scope of the mental health examination.  The examiner further noted that memory loss issues were best assessed within the context of a neuropsychological evaluation. 

Despite the VA examiner noting that the requested examination was not conducted and referenced that such examination was best conducted via a neuropsychological evaluation, no such evaluation was obtained.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Additionally, as noted above, the Board has expanded the claims on appeal to include a claim for an acquired psychiatric disorder.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  The May 2016 VA examiner diagnosed the Veteran with unspecified depressive disorder and opined that there was no evidence the disorder originated during service.   With regard to the raised claim on appeal, the Board finds this examination inadequate.

First, the Board notes that during the pendency of the appeal, VA medical records show that the Veteran was diagnosed with PTSD.  A February 2013 VA mental health note indicated the Veteran's deployment to Iraq exposed him to serious injury and/or death.  The Veteran reported that he and his unit were assaulted and shot at.  Combat experiences reportedly resulted in repeated disturbing memories, thoughts and images, nightmares and horrifying dreams that were violent or war related.  An August 2013 VA mental health note shows the Veteran reflected on his combat tour in the Persian Gulf.  The Veteran addressed his courage and fears and recalled the importance of reassuring his subordinates that everything would be alright.  A May 2014 VA mental health record shows the Veteran continued to address chronic ongoing emotional, mental and readjustment issues related to combat experiences.  These medical records show a diagnosis for PTSD although no full multiaxial diagnosis is of record.

A December 2015 VA mental health evaluation noted the Veteran had a history of depression with symptoms of depressed mood, fatigue, poor concentration, loss of interest, agitation, feeling hopeless, decreased energy, guilt, loss of pleasure and decreased sleep.  The Veteran reported service in a war zone during Operation Desert Storm and the liberation of Libya in 1985.  The Veteran also endorsed military trauma.  He was diagnosed with major depression.

Further, an April 2016 letter from FN, a master in social work, noted the Veteran had been receiving therapy for PTSD which was noted as directly related to his combat experiences in the Persian Gulf.  The letter further stated the Veteran met all the diagnostic criteria for PTSD.

Accordingly, the May 2016 VA examiner's finding the there was no etiological evidence that the current psychiatric disorder was related to service is clearly based on an inaccurate factual predicate.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Additionally, as noted above, although the Veteran has undergone two VA examinations relating to mental disorders, the record shows that the Veteran has not undergone a full multiaxial diagnosis.  Given the record showing diagnoses for depression and PTSD, as well as treatment records noting a diagnosis for PTSD related to in-service stressors, the Board finds that a complete psychiatric examination is necessary to adequately adjudicate this issue on appeal.

Lastly, as noted above, the Veteran reported in-service stressors related to combat.   The Veteran's DD214 shows he is in receipt of the Southwest Asia Service Medal with 3 Stars, and the Kuwait Liberation Medal.  Therefore, the Board finds that further development is necessary to corroborate the Veteran's reported in-service stressors.  In this regard, the AOJ should also issue a notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support a claim for PTSD pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2017).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice with respect to his claim of entitlement to service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f).

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

3. Then, schedule the Veteran for a VA examination for memory loss, including specific memory loss testing.  If appropriate, a neuropsychological examination should be obtained.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests should be accomplished.  The examiner should provide the following information:

	(a) Does the Veteran have memory loss?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any memory loss is etiologically related to a period of active service.  If the examiner is unable to determine the etiology of the memory loss, that should be explained in detail.

(c) The examiner is asked to consider whether any diagnosed memory loss, or signs and symptoms of such (if undiagnosed), can be collectively linked to an undiagnosed illness or a medical unexplained chronic multi-symptom illness associated with his service in the Persian Gulf.

A detailed rationale should be provided for all opinions.

4. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD and depression.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

(c) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether the diagnosed psychological disorder is it at least as likely as not (50 percent or greater probability) etiologically related to a period of active service.

If a negative medical opinion is provided, the examiner should address conflicting medical evidence of record, including the February and August 2013, and May 2014 VA psychiatric treatment records noting a PTSD diagnosis related to combat stressors.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


